By the Court,

Marvin, J.
The receipt of Nov. 18, 1844, given by Kelsey to Haddock, was, upon its face, an acknowledgment that he had received from Haddock, as postmaster, the whole amount of the account; and this account and receipt in the hands of Haddock authorized him to charge the amount in his account with the post office department, and the department *102was authorized to credit the amount in his account. This receipt was not conclusive upon Kelsey. He had a right, as between him and Haddock, to explain it, and show that in fact he had not received the money ; and for this purpose he introduced the receipt given to him by Haddock, bearing date the same day, which clearly shows that no money was paid to him, but that Haddock undertook to transmit the account, thus receipted to him, to the post office department, and to pay it to Kelsey if it should be paid by the department. This undertaking would make Haddock personally liable, on its being shown that he had received the money. The referee has found that he did receive the money: and if the evidence to show that fact was proper, I think it shows clearly that Haddock had received the money; that is, it had been placed to his credit, with his assent, and he had received the benefit of it. It is fair to presume that he sent the account and receipt of Kelsey to the post office department as an item of his own account against the department, and in this way authorized the department to credit the amount to his account.; thus appropriating it to his own use. In this view of the case he would be liable to Kelsey whenever this particular item was audited and placed to his credit, without regard to the general state of the accounts. It would, if he authorized the credit to himself in account, be payment to him,'and he would be liable on his receipt to Kelsey. The question therefore is, was the evidence to establish the fact of the credit to Haddock at the post office department properly received ?
It will be seen by the 6th section of the “ act to reduce into one the several acts for establishing and regulating the post office department,” passed March 3, 1825, that Haddock, as postmaster, had authority to pay the account of Kelsey without transmitting it to the department to be audited and allowed. And the department undoubtedly supposed that he had acted under this law and had actually paid the account, and taken Kelsey’s receipt as his voucher. The 8th section of the post office law, passed July 2, 1836, provides for the appointment of an “auditor of the treasury for the post office department, *103whose duty it shall be to receive all accounts arising in the said department, or relative thereto, to audit and settle the accounts and certify their balances to the postmaster general.” It then provides that the postmaster general, or any person whose account shall be settled, may within twelve months appeal to the first comptroller of the treasury, whose decision shall be final and conclusive. The account current between Haddock as postmaster, and the post office department, (or rather the United States,) a certified copy of which was given in evidence, was an account made out by the “ auditor of the treasury for the post office department,” in pursuance of the above provision ; and he certified that the copy of the account “has been duly compared by me with the original as stated and now on file in this office, and that the said copy is a correct transcript of the whole of said original account.” An account rendered by the proper officers of the treasury, or post office department, containing credits, is evidence against the United States in favor of the individual credited ; and in many cases “ copies of bonds, contracts, and other papers relating to, or connected with, the settlement of any account between the United States and an individual, when certified” in the manner provided by the acts of congress, are made evidence. It has been held by the supreme court of the United States, that when an account is stated by the proper officer with an individual, the credits are binding upon the United States. In the United States v. Jones, (8 Pet. 383,) the court say, “ The accounting officers of the treasury act upon the accounts, and give to the credits, as entered, their official sanction. The vouchers of an individual are all submitted to these officers, and their decision has always been considered as conclusive upon the government, but not so as against the individual.” The court is here speaking of an account stated, and not of “ bonds,.contracts, dec.” copies of which, when properly certified, are made evidence by act of congress. (See also Cowen & Hill’s Notes to Phil. Ev. note 804.)
The stated account, then, between Haddock and the United States was binding upon the latter, unless an appeal was taken *104within a year as provided by the 8th section of the act above ■cited ; and we are not to presume an appeal. As the account stood, it showed prima facie that Haddock had received the full benefit of the account receipted to him by Kelsey. The original account, then, would have been, proper evidence: and by an act of our legislature passed May 12, 1846, (Sess. Laws of 1846, p. 303,) it is enacted that “ A copy of any act, proceeding, record, document, roll, warrant, order, or other paper or wilting, now or hereafter remaining in any of the departments .of the government of the United States, may, when certified by the head or acting chief officer at the time being of such department, to have been compared by him with the original, and to be a correct transcript therefrom and of the whole of such original, and attested by the seal of his department, be given-in evidence in all .courts of this state with the like effect as the original.” I think I have shown that the original account as stated and on file would have been evidence against, and binding upon, the United States as to all the credits in favor of Haddock, and the act above cited authorizes the giving in evidence of a certified copy of the stated account. This stated account was a paper directed by law to be prepared. It was -a proceeding authorized and directed by law, an.d was such an official paper or document as -was intended to be embraced by the general terms of the statute. There was no error in the admission of the evidence.
The demand of the plaintiff was for money received by the defendant for his use. It was liquidated, and ought to have been paid, as soon as the defendant was advised that it had been credited to him in account; and from that time it bore interest.
.The judgment of the recorder’s court must be affirmed.